DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-24 are pending.
The rejection of claims 1-6, 10-17, 19-20 under 35 U.S.C. 103 as being unpatentable over Mimura et al is withdrawn.
The rejection of claims 1-6, 10-17, 19-20 under 35 U.S.C. 103 as being unpatentable over Hoshiba et al is withdrawn.
The rejection of claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Mimura et al in view of Kwak et al is withdrawn.
The rejection of claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Hoshiba et al in view of Kwak et al is withdrawn.
The rejection of claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Mimura et al in view of Nakanishi et al is withdrawn.
The rejection of claims 7 and 18 under 35 U.S.C. 103 as being unpatentable over Hoshiba et al in view of Nakanishi et al is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17, 19-20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Inoue et al (US Patent 5,707,756).
Regarding claims 12-17, 19-20, 22, 24, Hoshiba et al teaches a positive electrode current collecting member and a positive electrode layer coating composition comprising LiNiCoAlO2 ternary powders as the positive electrode active material, amorphous powders of Li2S-P2S5 as the sulfide based solid electrolyte at a ratio of 35:60 and adding binder A (binder A is styrene-butadiene-styrene thermoplastic copolymer) (Paragraphs 64, 66-69, 74, Example 2).  Hoshiba et al further teaches binders include styrene butadiene copolymer, natural rubber, ethylene-propylene-diene terpolymer (EPDM) or silicone resin (Paragraphs 44, 51).  Hoshiba et al further teaches 0.5-4wt% of binder in the positive electrode active layer (Paragraph 53).  However, Hoshiba et al fails to specifically disclose phenol or polyester binder, 0.01 to 1% of the binder and C/S ratio as claimed.
In the same field of endeavor, Inoue et al teaches a secondary battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, EPDM, polybutadiene, styrene-butadiene copolymers, polyester and phenol resins (Abstract, Col. 18, Lines 3-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted a polyester or phenol resin in Hoshiba et al in view of Inoue et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the similar C/S ratio in Hoshiba et al as Hoshiba et al teaches a similar positive electrode mixture as instantly claimed, hence, a similar C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Hoshiba et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in an overlapping amount as instantly claimed, hence a similar C/S ratio is expected in Hoshiba et al.

Claims 12-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Moon et al (US Patent Application 2012/0231349).
Regarding claims 12-17, 19-21, Hoshiba et al teaches a positive electrode current collecting member and a positive electrode layer coating composition comprising LiNiCoAlO2 ternary powders as the positive electrode active material, amorphous powders of Li2S-P2S5 as the sulfide based solid electrolyte at a ratio of 35:60 and adding binder A (binder A is styrene-butadiene-styrene thermoplastic copolymer) (Paragraphs 64, 66-69, 74, Example 2).  Hoshiba et al further teaches binders include styrene butadiene copolymer, natural rubber, ethylene-propylene-diene terpolymer (EPDM) or silicone resin (Paragraphs 44, 51).  Hoshiba et al further teaches 0.5-4wt% of binder in the positive electrode active layer (Paragraph 53).  However, Hoshiba et al fails to specifically disclose phenol or polyester binder, 0.01 to 1% of the binder and C/S ratio as claimed.
In the same field of endeavor, Moon et al teaches a battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, styrene-butadiene copolymers and epoxy resins (Abstract, Paragraphs 84-85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted an epoxy resin in Hoshiba et al in view of Moon et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
With respect to the 0.01-1% of the binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.01-1mass% of the binder in the positive electrode mixture in Hoshiba et al as Hoshiba et al teaches 0.5-4mass% binder; a prima facie case of obviousness exists because the claimed In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar C/S ratio in Hoshiba et al as Hoshiba et al teaches a similar positive electrode mixture as instantly claimed, hence, a similar C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Hoshiba et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in an overlapping amount as instantly claimed, hence a similar C/S ratio is expected in Hoshiba et al.

Claims 12-17, 19-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Wang et al (US Patent Application 2014/0093771).
Regarding claims 12-17, 19-20, 23, Hoshiba et al teaches a positive electrode current collecting member and a positive electrode layer coating composition comprising LiNiCoAlO2 ternary powders as the positive electrode active material, amorphous powders of Li2S-P2S5 as the sulfide based solid electrolyte at a ratio of 35:60 and adding binder A (binder A is styrene-butadiene-styrene thermoplastic copolymer) (Paragraphs 64, 66-69, 74, Example 2).  Hoshiba et 
In the same field of endeavor, Wang et al teaches a battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, styrene-butadiene copolymers and melamine resin (Abstract, Paragraphs 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted a melamine resin in Hoshiba et al in view of Wang et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
With respect to the 0.01-1% of the binder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.01-1mass% of the binder in the positive electrode mixture in Hoshiba et al as Hoshiba et al teaches 0.5-4mass% binder; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar C/S ratio In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Hoshiba et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in an overlapping amount as instantly claimed, hence a similar C/S ratio is expected in Hoshiba et al.

Claims 12-17, 19-20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864 (already of record)) in view of Inoue et al (US Patent 5,707,756).
Regarding claims 12-17, 19-20, 22, 24, Ebisuzaki et al teaches a solid state battery comprising an electrode current collector (40) and a positive electrode active material layer (10) on top (Abstract, Figure 1).  Ebisuzaki et al further teaches the positive electrode active material layer made by mixing lithium-nickel-cobalt-manganese-oxide as a positive electrode active material, crystalline sulfide solid electrolyte LiI-Li2S-P2S5 as solid electrolyte particles and PVdF as a binder; the ratio of positive electrode active material to the solid electrolyte as 75:25 and the amount of binder was 1.5 parts to 100 parts by weight of the positive electrode active material (which satisfies 1.125wt% of the binder).  Ebisuzaki et al further binders include styrene-ethylene-butylene-styrene block copolymers (SEBS) or carboxymethyl cellulose 
In the same field of endeavor, Inoue et al teaches a secondary battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, EPDM, polybutadiene, PVdF, styrene-butadiene copolymers, polyester and phenol resins (Abstract, Col. 18, Lines 3-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted a polyester or phenol resin in Ebisuzaki et al in view of Inoue et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar C/S ratio in Ebisuzaki et al as Ebisuzaki et al teaches a similar positive electrode mixture as instantly claimed, hence, a similar C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Ebisuzaki et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in a similar amount as instantly claimed, hence a similar C/S ratio is expected in Ebisuzaki et al.

Claims 12-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864 (already of record)) in view of Moon et al (US Patent Application 2012/0231349).
Regarding claims 12-17, 19-21, Ebisuzaki et al teaches a solid state battery comprising an electrode current collector (40) and a positive electrode active material layer (10) on top (Abstract, Figure 1).  Ebisuzaki et al further teaches the positive electrode active material layer made by mixing lithium-nickel-cobalt-manganese-oxide as a positive electrode active material, crystalline sulfide solid electrolyte LiI-Li2S-P2S5 as solid electrolyte particles and PVdF as a binder; the ratio of positive electrode active material to the solid electrolyte as 75:25 and the amount of binder was 1.5 parts to 100 parts by weight of the positive electrode active material (which satisfies 1.125wt% of the binder).  Ebisuzaki et al further binders include styrene-ethylene-butylene-styrene block copolymers (SEBS) or carboxymethyl cellulose (Paragraph 47). However, Ebisuzaki et al fails to specifically disclose phenol or polyester binder, 0.01 to 1% of the binder and C/S ratio as claimed.
In the same field of endeavor, Moon et al teaches a battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, styrene-butadiene copolymers and epoxy resins (Abstract, Paragraphs 84-85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted an epoxy resin in Ebisuzaki et al in view of Moon et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Ebisuzaki et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in similar amounts as instantly claimed, hence a similar C/S ratio is expected in Ebisuzaki et al.

Claims 12-17, 19-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864 (already of record)) in view of Wang et al (US Patent Application 2014/0093771).
Regarding claims 12-17, 19-20, 23, Ebisuzaki et al teaches a solid state battery comprising an electrode current collector (40) and a positive electrode active material layer (10) on top (Abstract, Figure 1).  Ebisuzaki et al further teaches the positive electrode active material layer made by mixing lithium-nickel-cobalt-manganese-oxide as a positive electrode active material, crystalline sulfide solid electrolyte LiI-Li2S-P2S5 as solid electrolyte particles and PVdF as a binder; the ratio of positive electrode active material to the solid electrolyte as 75:25 and the amount of binder was 1.5 parts to 100 parts by weight of the positive electrode active material (which satisfies 1.125wt% of the binder).  Ebisuzaki et al further binders include 
In the same field of endeavor, Wang et al teaches a battery comprising an active material and a binder.  For the binder for the electrode composition there can be used cellulose, styrene-butadiene copolymers and melamine resin (Abstract, Paragraphs 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided/substituted a melamine resin in Ebisuzaki et al in view of Wang et al in order to provide a binder to the electrode composition/layer.  Simple substitution of one known binder for another would achieve the predictable results of improving the binding/adhesion properties of the composition/layer.
With regard to the C/S ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar C/S ratio in Ebisuzaki et al as Ebisuzaki et al teaches a similar positive electrode mixture as instantly claimed, hence, a similar C/S ratio is expected.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Ebisuzaki et al teaches a positive electrode mixture comprising the sulfide solid electrolyte, positive electrode active material and binder in similar amount as instantly claimed, hence a similar C/S ratio is expected in Ebisuzaki et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Inoue et al (US Patent 5,707,756) as applied to claims 12-17, 19-20, 22, 24 above, Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Moon et al (US Patent Application 2012/0231349) as applied to claims 12-17, 19-21 OR Hoshiba et al (US Patent Application 2013/0157143 (already of record)) in view of Wang et al (US Patent Application 2014/0093771) as applied to claims 12-17, 19-20, 23 and in further view of Kwak et al (US Patent 2015/0030928 (already of record)).
Regarding claim 18, Hoshiba et al and Inoue et al, Moon et al or Wang et al disclose the invention substantially as claimed.  However, Hoshiba et al and Inoue et al, Moon et al or Wang et al fail to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Kwak et al an active material with a lithium boron oxide or boron oxide coating on the active material in order to suppress side reactions and increase tap density and rolling density (Abstract, Paragraphs 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Hoshiba et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al (US Patent Application 2017/0098864 (already of record)) in view of Inoue et al (US Patent 5,707,756) as applied to claims 12-17, 19-20, 22, 24 above, Ebisuzaki et al (US Patent .
Regarding claim 18, Ebisuzaki et al and Inoue et al, Moon et al or Wang et al disclose the invention substantially as claimed.  However, Ebisuzaki et al and Inoue et al, Moon et al or Wang et al fails to specifically disclose an oxide electrolyte coating on the active material.
In the same field of endeavor, Kwak et al an active material with a lithium boron oxide or boron oxide coating on the active material in order to suppress side reactions and increase tap density and rolling density (Abstract, Paragraphs 35, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oxide coating on the active material in Ebisuzaki et al in view of Kwak et al in order to suppress side reactions and increase tap density and rolling density as taught in Kwak et al.
Response to Arguments
Applicant’s arguments with respect to claims 12-24 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 8, 2022